PER CURIAM.
The bankrupt applied for his discharge; objection' thereto was made, and upon the hearing of such objection the court refused to admit in evidence the examination of the bankrupt under section 21a of the Bankruptcy Act (Comp. St. § 9605); the offer of evidence being made by the objecting creditor. This was error, the point having been specifically ruled in Re Wilcox, 109 F. 628, 48 C. C. A. 567.
The order granting discharge is reversed, and the matter remitted to the court below, with directions to admit the rejected evidence and consider anew the petitioner’s application for discharge. The petitioner will recover the costs of this court.